UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08394 Templeton Dragon Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. AIA GROUP LTD. Meeting Date:MAY 06, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:1299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Swee-Lian Teo as Director Management For For 4 Elect Narongchai Akrasanee as Director Management For For 5 Elect George Yong-Boon Yeo as Director Management For For 6 Elect Mark Edward Tucker as Director Management For For 7 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 8A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8B Authorize Repurchase of Issued Share Capital Management For For 8C Approve Allotment and Issuance of Additional Shares Under the Restricted Share Unit Scheme Management For For ANTA SPORTS PRODUCTS LTD. Meeting Date:APR 06, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:2020 Security ID:G04011105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4 Elect Ding Shizhong as Director Management For For 5 Elect Zheng Jie as Director Management For For 6 Elect Dai Zhongchuan as Director Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAY 18, 2016 Meeting Type:ANNUAL Ticker:743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Hsu, Shu-tong as Director Management For Against 3a2 Elect Hsu, Shu-ping as Director Management For For 3a3 Elect Wu, Chung-lih as Director Management For For 3a4 Elect Tsim, Tak-lung Dominic as Director Management For For 3a5 Elect Wang, Kuo-ming as Director Management For For 3a6 Elect Wu, Ling-ling as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt the Amended and Restated Operational Procedures for Making Advances to Third Parties Management For For 9 Adopt the Amended and Restated Operation Procedures for Acquisition and Disposal of Assets Management For For ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAY 18, 2016 Meeting Type:SPECIAL Ticker:743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Sale and Purchase Agreement, Revised Annual Cap, and Related Transactions Management For For BEIJING JINGKELONG CO LTD. Meeting Date:NOV 05, 2015 Record Date:OCT 15, 2015 Meeting Type:SPECIAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Shang Yongtian as Director Management For For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 27, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Consolidated Audited Financial Statements and Auditor's Report Management For For 4 Approve Ruihua Certified Public Accountants LLP as Auditors and Authorize the Audit Committee of the Board to Fix Their Remuneration Management For For 5 Approve 2015 Profit Distribution and Distribution of Final Dividend Management For For 6 Elect Li Jianwen as Director Management For For 7 Elect Shang Yongtian as Director Management For For 8 Elect Li Chunyan as Director Management For For 9 Elect Liu Yuejin as Director Management For For 10 Elect Wang Weilin as Director Management For For 11 Elect Li Shunxiang as Director Management For For 12 Elect Choi Onward as Director Management For For 13 Elect Wang Liping as Director Management For For 14 Elect Chen Liping as Director Management For For 15 Elect Liu Wenyu as Supervisor Management For For 16 Elect Yang Baoqun as Supervisor Management For For 17 Elect Chen Zhong as Supervisor Management For For 18 Elect Cheng Xianghong as Supervisor Management For For 19 Approve Remuneration of Directors Management For For 20 Approve Independent Supervisor's Fee and Related Transactions Management For For 21 Authorize Any Executive Director to Enter into an Agreement or Appointment Letter on Behalf of the Company with Each of the Elected Directors or Supervisors Management For For 22 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 23 Authorize Repurchase of Issued Share Capital Management For For 24 Approve Issuance of Short Term Debentures Under General Mandate Management For Against BEIJING JINGKELONG CO LTD. Meeting Date:MAY 27, 2016 Record Date:MAY 06, 2016 Meeting Type:SPECIAL Ticker:814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued Share Capital Management For For BOC HONG KONG (HOLDINGS) LTD. Meeting Date:JUN 06, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:2388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Yue Yi as Director Management For For 3b Elect Ren Deqi as Director Management For Against 3c Elect Gao Yingxin as Director Management For Against 3d Elect Xu Luode as Director Management For Against 4 Approve Ernst & Young as Auditor and Authorize Board or Duly Authorized Committee of the Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 03, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:1114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Wang Shiping as Director Management For For 2B Elect Lei Xiaoyang as Director Management For For 2C Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:NOV 24, 2015 Record Date:NOV 18, 2015 Meeting Type:SPECIAL Ticker:01038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Increase in Authorized Share Capital of Company Management For For 3 Increase Maximum Number of Directors to 30 Management For For 4 Approve Change of Company Name and Adopt Company's Secondary Name Management For For 5 Amend Bye-laws Management For For CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:MAY 12, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:1038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Kam Hing Lam as Director Management For For 3.2 Elect Ip Tak Chuen, Edmond as Director Management For Against 3.3 Elect Chow Woo Mo Fong, Susan as Director Management For Against 3.4 Elect Frank John Sixt as Director Management For Against 3.5 Elect Kwok Eva Lee as Director Management For For 3.6 Elect Lee Pui Ling, Angelina as Director Management For Against 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAY 13, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Li Ka-shing as Director Management For Against 3.2 Elect Kam Hing Lam as Director Management For Against 3.3 Elect Ip Tak Chuen, Edmond as Director Management For Against 3.4 Elect Chung Sun Keung, Davy as Director Management For Against 3.5 Elect Chiu Kwok Hung, Justin as Director Management For Against 3.6 Elect Chow Wai Kam as Director Management For Against 3.7 Elect Pau Yee Wan, Ezra as Director Management For Against 3.8 Elect Woo Chia Ching, Grace as Director Management For Against 3.9 Elect Cheong Ying Chew, Henry as Director Management For Against 3.10 Elect Chow Nin Mow, Albert as Director Management For For 3.11 Elect Hung Siu-lin, Katherine as Director Management For For 3.12 Elect Simon Murray as Director Management For Against 3.13 Elect Yeh Yuan Chang, Anthony as Director Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Annual Fees Payable to the Chairman and Other Directors of the Company for each Financial Year Management For For 6.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6.2 Authorize Repurchase of Issued Share Capital Management For For 6.3 Authorize Reissuance of Repurchased Shares Management For Against CHINA CONSTRUCTION BANK CORPORATION Meeting Date:OCT 28, 2015 Record Date:SEP 25, 2015 Meeting Type:SPECIAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Carl Walter as Director Management For For 2 Elect Anita Fung Yuen Mei as Director Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Board of Supervisors Management For For 3 Approve 2015 Final Financial Accounts Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve Budget of 2016 Fixed Assets Investment Management For For 6 Approve Remuneration Distribution and Settlement Plan for Directors in 2014 Management For For 7 Approve Remuneration Distribution and Settlement Plan for Supervisors in 2014 Management For For 8 Elect Zhang Long as Director Management For For 9 Elect Chung Shui Ming Timpson as Director Management For Against 10 Elect Wim Kok as Director Management For For 11 Elect Murray Horn as Director Management For For 12 Elect Liu Jin as Supervisor Management For For 13 Elect Li Xiaoling as Supervisor Management For For 14 Elect Bai Jianjun as Supervisor Management For For 15 Approve PricewaterhouseCoopers Zhong Tian LLP as Domestic Accounting Firm and PricewaterhouseCoopers as International Accounting Firm and Fix Their Remuneration Management For For 16 Amend Impact of Diluted Immediate Return from Preference Share Issuance and Measures to Make Up the Return Management For For 17 Elect Guo Yanpeng as Director Shareholder None For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 30, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Financial Report Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Leung Oi-Sie Elsie as Director Management For For 7 Approve Remuneration of Auditors Management For For 8 Approve Ernst & Young Hua Ming LLP as PRC Auditor and Ernst & Young as International Auditor Management For For 9 Approve Continued Donations to China Life Foundation Management For For 10 Approve Amendments to the Rules of Procedures for the Board of Directors Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 26, 2016 Record Date:MAY 19, 2016 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Shang Bing as Director Management For For 3.2 Elect Li Yue as Director Management For For 3.3 Elect Sha Yuejia as Director Management For Against 3.4 Elect Liu Aili as Director Management For For 4 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:OCT 23, 2015 Record Date:SEP 15, 2015 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of Major and Non-Major Continuing Connected Transactions Including the Relevant Proposed Caps and Related Transactions Management For Abstain CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:FEB 25, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ma Yongsheng as Director Management For Against 2 Approve Provision of Completion Guarantee for Zhongtian Hechuang Energy Co. Ltd. Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 18, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Audited Financial Reports and Audited Consolidated Financial Reports Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Determine the 2016 Interim Profit Distribution Management For For 7 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:DEC 28, 2015 Record Date:NOV 27, 2015 Meeting Type:SPECIAL Ticker:1138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Deposit Services by China Shipping Finance Company Limited Under the New Financial Services Framework Agreement, Proposed Annual Caps and Related Transactions Management For Against 2 Approve Foreign Exchange Services by China Shipping Finance Company Limited Under the New Financial Services Framework Agreement, Proposed Annual Caps and Related Transactions Management For For 3 Approve Loan Services by China Shipping Finance Company Limited Under the New Financial Services Framework Agreement, Proposed Annual Caps and Related Transactions Management For Against 4 Approve Agreed Supplies and Services by China Shipping (Group) Company Under the New Services Agreement, Proposed Annual Caps and Related Transactions Management For For 5 Elect Yang Jigui as Director and Related Transactions Management For For 6 Elect Teo Siong Seng as Director and Related Transactions Management For For 7 Approve Aggregate Financial Commitments Under the Guarantees and Related Transactions Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:MAY 20, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:1138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Audited Financial Statements Management For For 2 Approve Final Dividend Management For For 3 Approve Report of the Board of Directors Management For For 4 Approve Report of the Supervisory Committee Management For For 5 Approve Duty Performance Report of the Independent Non-Executive Directors Management For For 6 Approve Annual Report Management For For 7A Approve Baker Tilly China Certified Public Accountants ("Baker Tilly China") as Domestic Auditor Management For For 7B Approve Baker Tilly Hong Kong Limited Certified Public Accountants as International Auditor Management For For 7C Approve Baker Tilly China as Internal Control Auditor Management For For 8 Approve Remuneration of the Directors and Supervisors Management For For 9 Elect Sun Jiakang as Director Management For For 10 Approve Compliance with Relevant Documents to Conduct the Material Assets Restructuring Management For For 11.1 Approve Overall Restructuring Plan in Relation to Material Assets Restructuring Plan Management For For 11.2 Approve Counterparty of the CS Bulk Disposal in Relation to Material Assets Restructuring Plan Management For For 11.3 Approve Target Asset of the CS Bulk Disposal in Relation to Material Assets Restructuring Plan Management For For 11.4 Approve Payment Method of the CS Bulk Consideration in Relation to Material Assets Restructuring Plan Management For For 11.5 Approve CS Bulk Consideration in Relation to Material Assets Restructuring Plan Management For For 11.6 Approve Arrangement in Connection with the Increase or Decrease in the Equity of CS Bulk During the Transition Period from Reference Date to Closing Audit Date in Relation to Material Assets Restructuring Plan Management For For 11.7 Approve Arrangement in Connection with the Claims or Debts of CS Bulk in Relation to Material Assets Restructuring Plan Management For For 11.8 Approve Arrangement with Respect to the Transfer of Shares of CS Bulk and Default Liability as Agreed in the Asset Transfer Agreement in Relation to Material Assets Restructuring Plan Management For For 11.9 Approve Counterparty of the Dalian Ocean Acquisition in Relation to Material Assets Restructuring Plan Management For For 11.10 Approve Target Asset of the Dalian Ocean Acquisition in Relation to Material Assets Restructuring Plan Management For For 11.11 Approve Payment Method of the Dalian Ocean Consideration in Relation to Material Assets Restructuring Plan Management For For 11.12 Approve Dalian Ocean Consideration in Relation to Material Assets Restructuring Plan Management For For 11.13 Approve Arrangement in Connection with the Increase or Decrease in the Equity of Dalian Ocean During the Transition Period from Reference Date to Closing Audit Date in Relation to Material Assets Restructuring Plan Management For For 11.14 Approve Arrangement in Connection with the Claims or Debts of Dalian Ocean in Relation to Material Assets Restructuring Plan Management For For 11.15 Approve Arrangement with Respect to the Transfer of Shares of Dalian Ocean and Default Liability as Agreed in the Asset Transfer Agreement in Relation to Material Assets Restructuring Plan Management For For 11.16 Approve Resolution 11 Shall be Effective for 12 Months from the Date of Its Approval by the General Meeting in Relation to Material Assets Restructuring Plan Management For For 12 Approve Proposed Transactions Between CS Development and COSCO Company Constitute Connected Transactions Pursuant to Laws and Regulations Management For For 13 Approve Report (Draft) in Relation to Major Asset Disposal and Acquisition and Connected Transactions of the Company and Its Summary Management For For 14 Approve Asset Transfer Agreement Management For For 15 Approve Compensation Agreement Management For For 16 Approve Compliance of Proposed Transactions with Rule 4 of the Provisions on Issues Concerning Regulating the Material Asset Reorganizations of Listed Companies Management For For 17 Approve Earnings Per Share of the Company Has Not Been Diluted as a Result of the Proposed Transactions Management For For 18 Authorize Board to Handle All Matters Related to Asset Transfer Agreement, Compensation Agreement and Related Transactions Management For For 19 Approve Waiver of Non-competing Undertaking from China Shipping in Respect of Injecting Bulk Shipping Business Into the Company Management For For 20 Approve Financial Services Framework Agreement, Relevant Annual Caps and Related Transactions Management For Against 21 Approve Materials And Services Framework Agreement, Relevant Annual Caps and Related Transactions Management For For CHINA TELECOM CORPORATION LTD Meeting Date:OCT 23, 2015 Record Date:SEP 22, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chang Xiaobing as Director and Authorize Board to Fix His Remuneration Management For For CHINA TELECOM CORPORATION LTD Meeting Date:NOV 27, 2015 Record Date:OCT 27, 2015 Meeting Type:SPECIAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Engineering Framework Agreement, the Renewed Annual Caps and Related Transactions Management For For 2 Approve Ancillary Telecommunications Services Agreement, the Renewed Annual Caps and Related Transactions Management For For 3 Approve Revised Annual Cap Under the Engineering Framework Agreement and Related Transactions Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 25, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year 2015 Management For For 2 Approve Profit Distribution Plan and Final Dividend for the Year 2015 Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Approve Issuance of Debentures Management For Against 4.2 Authorize Board to Deal with All Matters in Relation to the Issuance of Debentures Management For Against 5.1 Approve Issuance of Company Bonds Management For For 5.2 Authorize Board to Deal with All Matters in Relation to the Issuance of Company Bonds Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Board to Increase Registered Capital of the Company and Amend Articles of Association to Reflect Such Increase Management For Against CHINA UNICOM (HONG KONG) LTD Meeting Date:MAY 12, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:762 Security ID:Y1519S111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Wang Xiaochu as Director Management For For 3.1b Elect Lu Yimin as Director Management For Against 3.1c Elect Li Fushen as Director Management For For 3.1d Elect Law Fan Chiu Fun Fanny as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve KPMG and KPMG Huazhen LLP as Auditors of the Group for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:AUG 24, 2015 Record Date:AUG 20, 2015 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Subsidy of CNY 20 Million to China's Auto Industry Innovation Joint Fund Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:NOV 24, 2015 Record Date:NOV 13, 2015 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Appointment of Financial Auditor Management For For 2 Approve 2015 Appointment of Internal Control Auditor Management For For 3 Approve Global R & D Center Construction Project Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAR 23, 2016 Record Date:MAR 18, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2.1 Elect Xu Liuping as Non-Independent Director Management For For 2.2 Elect Zhang Baolin as Non-Independent Director Management For For 2.3 Elect Zhu Huarong as Non-Independent Director Management For For 2.4 Elect Zhou Zhiping as Non-Independent Director Management For For 2.5 Elect Tan Xiaogang as Non-Independent Director Management For For 2.6 Elect Wang Xiaoxiang as Non-Independent Director Management For For 2.7 Elect Wang Kun as Non-Independent Director Management For For 2.8 Elect Shuai Tianlong as Independent Director Management For For 2.9 Elect Liu Jipeng as Independent Director Management For For 2.10 Elect Li Xiang as Independent Director Management For For 2.11 Elect Li Qingwen as Independent Director Management For For 2.12 Elect Tan Xiaosheng as Independent Director Management For For 2.13 Elect Hu Yu as Independent Director Management For For 2.14 Elect Pang Yong as Independent Director Management For For 2.15 Elect Chen Quanshi as Independent Director Management For For 3.1 Elect Xiao Yong as Supervisor Management For For 3.2 Elect Sun Dahong as Supervisor Management For For 3.3 Elect Zhao Huixia as Supervisor Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:APR 29, 2016 Record Date:APR 22, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Company's Eligibility for Private Placement of Shares Management For Against 2.1 Approve Share Type and Par Value Management For Against 2.2 Approve Issue Manner and Issue Time Management For Against 2.3 Approve Issue Price and Pricing Basis Management For Against 2.4 Approve Issue Size Management For Against 2.5 Approve Target Subscribers and Subscription Method Management For Against 2.6 Approve Use of Proceeds Management For Against 2.7 Approve Distribution Arrangement of Cumulative Earnings Management For Against 2.8 Approve Lock-up Period Arrangement Management For Against 2.9 Approve Listing Exchange Management For Against 2.10 Approve Contractual Obligations and Liabilities for the Related Subscription Agreement Management For Against 2.11 Approve Resolution Validity Period Management For Against 3 Approve Plan on Private Placement of Shares Management For Against 4 Approve Feasibility Analysis Report on the Use of Proceeds Management For Against 5 Approve Related Party Transactions in Connection to Private Placement Management For Against 6 Approve Impact of Dilution of Current Returns on Major Financial Indicators and the Relevant Measures to be Taken Management For Against 7 Approve Subscription Agreement and Related Transactions Management For Against 8 Approve Report on the Usage of Previously Raised Funds Management For Against 9 Approve Exemption from the Tender Offer Obligation by China Chang'an Automobile Group Co., Ltd Management For Against 10 Approve Authorization of Board to Handle All Related Matters Management For Against CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAY 24, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Summary Management For For 4 Approve 2015 Financial Statements and 2016 Financial Budget Report Management For For 5 Approve Profit Distribution Management For For 6 Approve 2016 Daily Related-party Transactions Management For For 7 Approve 2016 Investment Plan Management For For 8 Approve 2016 Financing Plan Management For For 9 Approve Amendments to Articles of Association Management For For 10 Approve Signing of Financial Services Agreement with Chongqing Auto Finance Co., Ltd. Management For Against 11 Amend Management System of Non-routinary Business Hierarchical Authorization Management For For 12 Approve Signing of Financial Services Agreement with China South Industries Group Finance Co., Ltd, Management For Against 13 Approve Development of Trade Financing Through United Prosperity Investment Co., Ltd. Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:JUN 30, 2016 Record Date:JUN 23, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Engagement in Bill Pool Business Management For For CK HUTCHISON HOLDINGS LIMITED Meeting Date:MAY 13, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:1 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Li Tzar Kuoi, Victor as Director Management For For 3b Elect Fok Kin Ning, Canning as Director Management For For 3c Elect Frank John Sixt as Director Management For Against 3d Elect Lee Yeh Kwong, Charles as Director Management For Against 3e Elect George Colin Magnus as Director Management For Against 3f Elect Michael David Kadoorie as Director Management For Against 3g Elect Wong Yick-ming, Rosanna as Director Management For For 4 Approve PricewaterhouseCoopers, Certified Public Accountants, as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against 6 Adopt Second HCML Share Option Scheme Management For Against CNOOC LTD. Meeting Date:MAY 26, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Li Fanrong as Director Management For For A4 Elect Lv Bo as Director Management For For A5 Elect Chiu Sung Hong as Director Management For For A6 Authorize Board to Fix the Remuneration of Directors Management For For A7 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:NOV 26, 2015 Record Date: Meeting Type:SPECIAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Finance Leasing Master Agreement, the Proposed Annual Caps and Related Transactions Management For For 2 Approve COSCO Shipping Services and Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions Management For For 3 Approve China COSCO Shipping Services and Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions Management For For 4 Elect Lam Yiu Kin as Director Management For Against 5 Elect Deng Huangjun as Director Management For Against COSCO PACIFIC LIMITED Meeting Date:FEB 01, 2016 Record Date:JAN 29, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CSPD SPA and FCHL SPA and Related Transactions Management For For COSCO PACIFIC LIMITED Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Huang Xiaowen as Director Management For Against 3.1b Elect Zhang Wei as Director Management For For 3.1c Elect Fang Meng as Director Management For Against 3.1d Elect Wang Haimin as Director Management For Against 3.1e Elect Ip Sing Chi as Director Management For For 3.1f Elect Fan Ergang as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 09, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:1828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Yip Moon Tong as Director Management For For 3b Elect Glenn Robert Sturrock Smith as Director Management For For 3c Elect Cheung Kin Piu, Valiant as Director Management For For 3d Elect Chan Kay Cheung as Director Management For For 3e Elect Chan Hui Dor Lam, Doreen as Director Management For For 4 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 04, 2016 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Reelect Graham Allan as a Director Management For Abstain 3 Reelect George Ho as a Director Management For Against 4 Reelect Michael Kok as a Director Management For Against 5 Elect Jeremy Parr as a Director Management For Against 6 Reelect Lord Sassoon as a Director Management For Against 7 Elect John Witt as a Director Management For Against 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities With or Without Preemptive Rights Management For For DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JUN 17, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 International Auditors' Report and Audited Financial Statements Management For For 4 Approve 2015 Profit Distribution Plan and Authorize Board to Deal All Issues in Relation to Distribution of Dividend Payment Management For For 5 Authorize Board to Deal All Issues in Relation to Distribution of 2016 Interim Dividend Management For For 6 Approve PricewaterhouseCoopers as International Auditors and PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 8 Approve Removal of Zhu Fushuo as Director Management For For 9 Amend Rules of Procedures Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Approve Application for Debt Financing Limit of the Company Management For Against ENN ENERGY HOLDINGS LTD. Meeting Date:MAY 31, 2016 Record Date:MAY 26, 2016 Meeting Type:ANNUAL Ticker:2688 Security ID:G3066L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Wang Yusuo as Director Management For For 3a2 Elect Jin Yongsheng as Director Management For For 3b Resolve Not to Fill Up Vacancy Resulting From the Retirement of Yu Jianchao and Yien Yu Yu, Catherine as Directors Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Issued Share Capital Management For For GREEN SEAL HOLDING LIMITED Meeting Date:JUN 24, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:1262 Security ID:G40971106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Business Operations Report and Consolidated Financial Statements Management For For 3 Approve Profit Distribution Management For For 4.1 Elect Lin Tao as Independent Director Management For For 4.2 Elect Xie Jian Ping as Independent Director Management For For 4.3 Elect Lin De Zheng as Independent Director Management For For 4.4 Elect Non-independent Director No. 1 Shareholder None Against 4.5 Elect Non-independent Director No. 2 Shareholder None Against 4.6 Elect Non-independent Director No. 3 Shareholder None Against 4.7 Elect Non-independent Director No. 4 Shareholder None Against 5 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors (Including Independent Directors) and Representatives Management For Against GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 18, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity Period of the Resolution in Relation to the Issuance of A Share Convertible Bonds Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 18, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity Period in Relation to the Issuance of A Share Convertible Bonds Management For For 2 Amend Articles of Association Shareholder For For HOPEWELL HOLDINGS LTD. Meeting Date:OCT 26, 2015 Record Date:OCT 16, 2015 Meeting Type:ANNUAL Ticker:00054 Security ID:Y37129163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Eddie Ping Chang Ho as Director Management For Against 3a2 Elect Albert Kam Yin Yeung as Director Management For Against 3a3 Elect Leo Kwok Kee Leung as Director Management For Against 3a4 Elect Gordon Yen as Director Management For For 3a5 Elect Yuk Keung Ip as Director Management For Against 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against 5d Approve Grant of Options Under the Share Option Scheme Management For Against HUANENG RENEWABLES CORPORATION LTD. Meeting Date:JUN 23, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:958 Security ID:Y3739S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Audited Financial Statements Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve KPMG and KPMG Huazhen LLP as International and Domestic Auditors Respectively Management For For 6a Elect Cao Peixi as Director Management For For 6b Elect Zhang Tingke as Director Management For For 6c Elect Wang Kui as Director Management For For 6d Elect Lin Gang as Director Management For For 6e Elect Xiao Jun as Director Management For For 6f Elect Yang Qing as Director Management For For 6g Elect He Yan as Director Management For For 6h Elect Qin Haiyan as Director Management For For 6i Elect Dai Huizhu as Director Management For For 6j Elect Zhou Shaopeng as Director Management For For 6k Elect Wan Kam To as Director Management For Against 6l Elect Huang Jian as Supervisor Management For For 6m Elect Wang Huanliang as Supervisor Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Approve Issue of Debt Financing Instruments for the Years 2016 and 2017 Management For For 9 Approve Issue of H Shares Convertible Bonds Management For Against 10 Amend Articles of Association Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:DEC 21, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:1398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Hong Yongmiao as Director Management For For 2 Elect Yang Siu Shun as Director Management For For 3 Elect Qu Qiang as Supervisor Management For For 4 Amend Plan on Authorization of the Shareholders' General Meeting to the Board of Directors Management For For 5 Approve Payment Plan of Remuneration to Directors and Supervisors for 2014 Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JUN 24, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL Ticker:1398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Work Report of the Board of Directors Management For For 2 Approve 2015 Work Report of the Board of Supervisors Management For For 3 Elect Yi Huiman as Director Management For For 4 Elect Shen Si as Director Management For For 5 Elect Zhang Wei as Supervisor Management For For 6 Elect Shen Bingxi as Supervisor Management For For 7 Approve 2015 Audited Accounts Management For For 8 Approve 2015 Profit Distribution Plan Management For For 9 Approve 2016 Fixed Asset Investment Budget Management For For 10 Approve Proposal in Respect of the Issue of Eligible Tier-2 Capital Instruments with Write- Down Feature of up to 88 Billion Management For For 11 Approve KPMG Huazhen (Special General Partnership) as the Domestic External Auditor of the Bank and KPMG as the International External Auditor Management For For JIANGLING MOTORS CORP. LTD Meeting Date:OCT 16, 2015 Record Date:OCT 13, 2015 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Li Xianjun as Independent Director Shareholder None For JIANGLING MOTORS CORP. LTD Meeting Date:DEC 09, 2015 Record Date:DEC 04, 2015 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Yuan Mingxue as Non-independent Director Shareholder None For JIANGLING MOTORS CORP. LTD Meeting Date:APR 28, 2016 Record Date:APR 22, 2016 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ke Shiming as Non-Independent Director Shareholder None For 2 Elect Fan Xin as Non-Independent Director Shareholder None For 3 Elect Xiong Chunying as Non-Independent Director Shareholder None For JIANGLING MOTORS CORP. LTD Meeting Date:JUN 30, 2016 Record Date:JUN 27, 2016 Meeting Type:ANNUAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Financial Statements Management For For 4 Approve Profit Distribution Management For For MERIDA INDUSTRY CO., LTD. Meeting Date:JUN 22, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:9914 Security ID:Y6020B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 2 Approve Amendments to Articles of Association Management For For 3 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 4 Approve Plan on Profit Distribution Management For For NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:DEC 11, 2015 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:2689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Lau Chun Shun as Director Management For Against 3a2 Elect Tam Wai Chu, Maria as Director Management For Against 3a3 Elect Cheng Chi Pang as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against 6 Adopt Share Option Scheme Management For Against NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:DEC 11, 2015 Record Date:DEC 07, 2015 Meeting Type:SPECIAL Ticker:2689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Grant of 32,000,000 Share Options to Cheung Yan Under the Share Option Scheme Management For Against 2 Approve Grant of 30,000,000 Share Options to Liu Ming Chung Under the Share Option Scheme Management For Against 3 Approve Grant of 30,000,000 Share Options to Zhang Cheng Fei Under the Share Option Scheme Management For Against 4 Approve Grant of 30,000,000 Share Options to Lau Chun Shun Under the Share Option Scheme Management For Against PETROCHINA COMPANY LIMITED Meeting Date:MAY 25, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends Management For For 6 Approve KPMG Huazhen and KPMG as Domestic and International Auditors Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Elect Xu Wenrong as Director Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:NOV 03, 2015 Record Date:OCT 02, 2015 Meeting Type:SPECIAL Ticker:03636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Capital Increase in Poly Finance Company Limited Management For Against 2 Approve Overseas Bonds Issue Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 07, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Annual Report Management For For 2 Approve 2015 Report of the Board of Directors Management For For 3 Approve 2015 Report of the Board of Supervisors Management For For 4 Approve 2015 Financial Report Management For For 5 Approve 2015 Dividend Distribution Plan Management For For 6 Approve 2016 Financial Budget Management For For 7 Approve 2016 Financing Loans Management For For 8 Approve Provision of Securities for Subsidiaries Management For Against 9 Approve to Appoint Auditors and to Fix Their Remuneration Management For For 10 Approve Continuing Connected Transactions under Finance Lease Framework Agreement and Related Annual Caps Management For For 11 Approve Issuance of Domestic Debt Financing Instruments Management For For SINOTRANS SHIPPING LTD Meeting Date:JUN 29, 2016 Record Date:JUN 24, 2016 Meeting Type:ANNUAL Ticker:368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Authorize Repurchase of Issued Share Capital Management For For 4.2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4.3 Authorize Reissuance of Repurchased Shares Management For Against SINOTRANS SHIPPING LTD Meeting Date:JUN 29, 2016 Record Date:JUN 24, 2016 Meeting Type:SPECIAL Ticker:368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Supplemental Parent Master Services Agreement and Related Transactions Management For For 2 Approve Hoi Tung Master Services Agreement and Related Transactions Management For For 3 Approve CMG Industrial Maintenance and Repairing Services Agreement and Related Transactions Management For For 4 Approve CMG Logistic Services Agreement and Related Transactions Management For For 5 Approve New Sinochart Master Services Agreement and Related Transactions Management For For 6 Approve New SNL Master Services Agreement and Related Transactions Management For For 7 Approve New Supplemental Parent Master Chartering Agreement and Related Transactions Management For For 8 Approve CMG Energy Master Chartering Agreement and Related Transactions Management For For 9 Approve New Sinochart Master Chartering Agreement and Related Transactions Management For For 10 Approve New SNL Master Chartering Agreement and Related Transactions Management For For 11 Approve New Sinotrans Financial Services Framework Agreement and Related Transactions Management For Against 12 Approve CMB Financial Services Agreement and Related Transactions Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Business Operations Report and Financial Statements Management For For 3 Approve Profit Distribution Management For For 4 Transact Other Business (Non-Voting) Management None None TENCENT HOLDINGS LTD. Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Jacobus Petrus (Koos) Bekker as Director Management For For 3b Elect Ian Charles Stone as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:MAR 23, 2016 Record Date:FEB 19, 2016 Meeting Type:SPECIAL Ticker:1666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Corporate Bonds Issue and Related Transactions Management For For TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:JUN 16, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:1666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Audited Consolidated Financial Statements Management For For 2 Approve 2015 Report of the Board of Directors Management For For 3 Approve 2015 Report of the Supervisory Committee Management For For 4 Approve Final Dividend Management For For 5 Approve PricewaterhouseCoopers as Independent Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Shareholder None For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against TRAVELSKY TECHNOLOGY LIMITED Meeting Date:DEC 10, 2015 Record Date:NOV 09, 2015 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Li Yangmin as Director and Authorize Board to Fix His Remuneration Management For For 2 Elect Yuan Xin'an as Director and Authorize Board to Fix His Remuneration Management For For 3 Approve Southern Renewal Agreement, Annual Caps and Related Transactions Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JAN 26, 2016 Record Date:DEC 24, 2015 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Cao Shiqing as Director, Authorize Board to Fix His Remuneration and Termination of Pan Chongyi as Director Management For For 2 Elect Ngai Wai Fung as Director, Authorize Board to Fix His Remuneration and Termination of Zhang Hainan as Director Management For Against TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 28, 2016 Record Date:MAY 27, 2016 Meeting Type:ANNUAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Audited Financial Statements of the Group Management For For 4 Approve Allocation of Profit and Distribution of Final Dividend Management For For 5 Approve Baker Tilly Hong Kong and Baker Tilly China as International and China Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 28, 2016 Record Date:MAY 27, 2016 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 20, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Su Tsung-Ming as Director Management For For 4 Elect Chen Johnny as Director Management For For 5 Elect Chen Sun-Te as Director Management For For 6 Elect Fan Ren-Da, Anthony as Director Management For Against 7 Elect Lo Peter as Director Management For For 8 Authorize Board to Fix Remuneration of Directors Management For For 9 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Repurchase of Issued Share Capital Management For For 12 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT ENTERPRISES CORP. Meeting Date:JUN 22, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:1216 Security ID:Y91475106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4 Amend Procedures for Lending Funds to Other Parties Management For For 5.1 Elect Chih-Hsien Lo, Representing Kao Chyuan Inv. Co., Ltd with Shareholder No. 69100090,as Non-Independent Director Management For For 5.2 Elect Shiow-Ling Kao, Representing Kao Chyuan Inv. Co., Ltd with Shareholder No. 69100090,as Non-Independent Management For For 5.3 Elect Jui-Tang Chen, Representing Kao Chyuan Inv. Co., Ltd with Shareholder No. 69100090,as Non-Independent Management For For 5.4 Elect Po-Ming Hou with Shareholder No. 23100014 as Non-Independent Director Management For For 5.5 Elect Po-Yu Hou with Shareholder No. 23100013 as Non-Independent Director Management For For 5.6 Elect Chung-Ho Wu, Representing Young Yun Inv. Co., Ltd with Shareholder No. 69102650 as Non-Independent Director Management For For 5.7 Elect Ping-Chih Wu, Representing Taipo Investment Corp with Shareholder No. 69100060 as Non-Independent Director Management For For 5.8 Elect Chang-Sheng Lin with Shareholder No. 15900071 as Non-Independent Director Management For For 5.9 Elect Hsiu-Jen Liu with Shareholder No. 52700020 as Non-Independent Director Management For For 5.10 Elect Kao-Huei Cheng, Representing Joyful Inv. Co., Ltd with Shareholder No. 69100010 as Non-Independent Director Management For For 5.11 Elect Yun Lin with ID No. G201060XXX as Independent Director Management For For 5.12 Elect Chao-Tang You with ID No. A120159XXX as Independent Director Management For For 5.13 Elect Hong-Te Lv with ID No. M120426XXX as Independent Director Management For For 6 Approve Release of Restrictions of Competitive Activities of Directors Management For For WEIFU HIGH-TECHNOLOGY GROUP CO., LTD. Meeting Date:MAY 26, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:200581 Security ID:Y95338102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Annual Report Summary Management For For 4 Approve Financial Statements Management For For 5 Approve Profit Distribution Management For For 6 Approve 2016 Daily Related-party Transactions Management For For 7 Approve Appointment of Financial Auditor Management For For 8 Approve Appointment of Internal Control Auditor Management For For XINYI GLASS HOLDINGS LTD. Meeting Date:MAY 31, 2016 Record Date:MAY 26, 2016 Meeting Type:ANNUAL Ticker:868 Security ID:G9828G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Sze Nang Sze as Director Management For For 3A2 Elect Li Ching Leung as Director Management For For 3A3 Elect Wong Ying Wai as Director Management For For 3A4 Elect Tran Chuen Wah, John as Director Management For For 3A5 Elect Tam Wai Hung, David as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5A Authorize Repurchase of Issued Share Capital Management For For 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Reissuance of Repurchased Shares Management For Against YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:MAY 26, 2016 Record Date:MAY 18, 2016 Meeting Type:ANNUAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report Management For For 4 Approve Profit Distribution Management For For 5 Approve Appointment of Auditor Management For For 6 Amend Articles of Association Management For For 7.1 Elect Zhang Ming as Non-Independent Director Management For Against 7.2 Elect Augusto Reina as Non-Independent Director Management For Against 7.3 Elect Aldino Marzorati as Non-Independent Director Management For Against 7.4 Elect Appignani Antonio as Non-Independent Director Management For Against 7.5 Elect Dai Hui as Non-Independent Director Management For Against 7.6 Elect Sun Liqiang as Non-Independent Director Management For For 7.7 Elect Zhou Hongjiang as Non-Independent Director Management For For 7.8 Elect Leng Bin as Non-Independent Director Management For Against 7.9 Elect Qu Weimin as Non-Independent Director Management For Against 8.1 Elect Wang Shigang as Independent Director Management For For 8.2 Elect Wang Zhuquan as Independent Director Management For For 9.1 Elect Kong Qingkun as Supervisor Management For For 9.2 Elect Liu Zhijun as Supervisor Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Dragon Fund, Inc. By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
